Citation Nr: 1227834	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability claimed as secondary to a knee disability.


REPRESENTATION

Appellant represented by:	Robert. W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to February 1987. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The August 2007 rating decision determined that new and material evidence had not been submitted to reopen claims seeking service connection for degenerative changes of the knees and for a low back disability secondary to a bilateral knee disability.  

The Veteran testified at a video conference hearing before a Veterans Law Judge in February 2009.  A transcript is of record and has been reviewed.  In a February 2012 letter, the Veteran was informed that the Veterans Law Judge who had conducted his February 2009 video conference hearing was no longer employed by the Board, and that therefore had the right to an additional hearing before a different Veterans Law Judge.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  He responded later in February 2012, advising the Board that he did not wish to appear at another hearing.  

Historically, the Board denied the Veteran's claims of entitlement to service connection for a bilateral knee and low back disabilities in October 2005.  The Board later, in September 2009, found that new and material evidence had not been submitted to reopen the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In an April 2011 Memorandum Decision, the Court reversed and remanded the Board's September 2009 decision.

The now reopened service connection claims for a bilateral knee disability and for a low back disability claimed as secondary to a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a decision dated in October 2005, the Board denied the Veteran's claims of service connection for disabilities of the bilateral knees and low back; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the October 2005 Board decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection.


CONCLUSIONS OF LAW

1.  Subsequent to the final October 2005 Board decision, new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  Subsequent to the final October 2005 Board decision, new and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claims in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claims previously denied by the Board in October 2005.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

The claims for service connection for a bilateral knee disability and for a low back disability were most recently finally denied by the Board in October 2005.  The evidence of record at that time included the Veteran's service treatment records, which showed that the Veteran complained of injuring his left knee in May 1974; no knee disability was diagnosed.  There were no back or knee complaints on his July 1975 medical history report, and his spine and lower extremities were normal on physical examination in July 1975.  He complained of left knee pain after an automobile accident in November 1975, and the assessment was left knee strain.  There were, however, no pertinent complaints or findings on VA medical history and medical examination reports dated in January 1978.  Although the Veteran's complaints in February 1981 included backache, there was no diagnosis of a back disorder.  The Veteran's December 1986 separation medical history report did not include any back or knee disorder, and his spine and lower extremities were normal on separation medical examination in December 1986. 

There were no complaints of either back or knee disability reported as part of a VA examination conducted in October 1989, at which time the Veteran complained only of right elbow disability.  The initial post-service medical evidence of either knee or low back disability was not until November 2001, which is more than 10 years after service separation, when bilateral knee pain was noted.  See VA general/primary care note.  Another VA general/primary care note, dated in May 2002, shows that  that tendonitis of the knees had been diagnosed a few years earlier.  Arthritis of the right knee (mild degenerative changes) was not found until November 2001.  

A February 2003 VA history and physical outpatient note shows a past medical history of chronic lumbar spine and knee pain.

The Veteran reported low back and left knee pain, occurring during his military service, in the course of an April 2003 VA general medical examination.  The supplied diagnoses included chronic low back pain.

The Board, in denying the claims in October 2005 (following the Veteran's appeal of a July 2003 rating decision), essentially found that the Veteran did not have either a knee or low back disability that was related to his military service.  The Board also based its decision to deny the claims on finding that there was no evidence of chronic knee or low back disability in service, no evidence of either of the disabilities until a number of years after service discharge, and no evidence of a nexus opinion in favor of the claims.  The Veteran was notified of this decision in October 2005, but did not express disagreement with the decision.  

Correspondence from the Veteran received by the RO in April 2007 was taken as a claim to reopen both matters.  See VA Form 21-4138.  The RO informed him by letter of May 2007 that his claim had been previously denied by the RO in July 2003, that the Board in October 2005 confirmed the denial, and that new and material evidence was needed for him to reopen it.  He was provided notice of the definition of new and material evidence as set out in 38 C.F.R. § 3.156.  

After the application to reopen the Veteran's claim, additional pertinent evidence associated with the Veteran's claims folder includes testimony provided by the Veteran at a hearing conducted in February 2009 before a Veterans Law Judge.  In the course of the hearing the Veteran testified that it was his belief that his back and knee conditions were related to his service.  He added that he sought medical attention for his claimed disorders "just a couple of years" after he separated from the military.  See page six of hearing transcript (transcript).  The Veteran also testified that he had been seeing a doctor for his disorders for "probably about 12 to 13 years," and that this period of time could have "been longer."  See page seven of transcript.  

As the previous final October 2005 denial of service connection was premised on a finding that, in part, the Veteran's claimed knee and low back disabilities were not related to his military service, and that, in part, there was no evidence of either disability until a number of years after service discharge, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to relate to a finding of evidence of continuous post service symptoms relating to currently-manifested knee and/or back disorders.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the Board's October 2005 denial and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for bilateral knee and low back disabilities.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the February 2009 hearing testimony presented by the Veteran, in which he asserted he sought medical treatment for his back and knee problems "just a couple years after [he] got out of the service," and that he had been seeing doctors about these conditions for "about 12 to 13 years...[or] longer," is material because this statement, and the underlying argument presented, raises a reasonably possibility of substantiating the claims.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513.  

Also of record, and associated with the Veteran's claims file after the October 2005 Board decision, is a May 2012 medical opinion from a private physician, Dr. G.K.  The Veteran waived consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304 (2011).  Dr. G.K. opined that it was more likely than not that the Veteran's current knee disease was related to or caused by his military service.  He did not supply an opinion regarding the etiology of the Veteran's claimed low back disability.  

Therefore, this new evidence, presumed to be credible, is related to unestablished facts of providing a possibility etiological link between the Veteran's military service and his claimed bilateral knee and low back disabilities.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for bilateral knee and low back disabilities.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claims, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claims.


ORDER

Having received new and material evidence to reopen claims of entitlement to service connection for bilateral knee and low back disabilities, the appeal is granted to this extent only.


REMAND

The reopening of the claims of service connection for bilateral knee and low back disabilities triggers certain duty to assist provisions of the VCAA, which must be met prior to de novo review of the claims.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.


The medical record includes information pertaining to the Veteran's two currently-claimed disorders.  The Veteran has asserted that his claimed bilateral knee disability is related to his military service, and that his low back disability is secondary to his bilateral knee disability.  See VA Form 21-4138, received by VA in September 2007.  The Veteran is not shown to have been provided a VA examination concerning his two claimed disabilities.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Further, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

As above noted, of record is a May 2012 private medical opinion which provides an etiological nexus between the Veteran's military service and his current knee disease.  While the physician, Dr. G.K., opined that the Veteran's current knee disease was related to or caused by his military service, the report shows that he commented on the contents of some, but not all, of the pertinent medical records included as part of the Veteran's claims file.  He also did not have an opportunity to examine the Veteran.  

Regarding the opinion on file provided by Dr. G.K., the Board notes that applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2010); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  

In light of this deficiency - finding that Dr. G.K. did not have an opportunity to review the Veteran's entire claims folder, which, of note, includes an April 2003 VA examination report which fails to include a diagnosis of a knee disability -- the Board concludes that remand is warranted so that a medical examination may be conducted in this case.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Ascertaining whether the Veteran currently has a bilateral knee disability which is related to his active military service, and a low back disability which is secondarily-related to a service-connected disability (the Board acknowledges that service connection has yet to be granted for a bilateral knee disability) -- is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  


In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should arrange for the Veteran's complete claims file, to include his service treatment records and all post service medical evidence (both VA and private), be reviewed by an appropriate VA medical professional to determine the etiology of any current-diagnosed bilateral knee and/or low back disability.  If the medical professional determines that an examination of the Veteran is necessary, such an appropriate examination should be scheduled.  The reviewing medical professional should review the entire claims folder, and render medical opinions as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) as to the following:

A.  Is it at least as likely as not that the Veteran has a bilateral knee disability which is the result of his active military service?

B.  Is it at least as likely as not that any low back disability shown to be present is caused OR aggravated by a knee disability determined to be the result of the Veteran's active military service?  

If it is determined that the Veteran's low back disability (if diagnosed) was worsened by a knee disability determined to be the result of the Veteran's active military service, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis, Hunt.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO/AMC should notify the Veteran that it is his responsibility to report for any VA examination -if scheduled -- and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of all indicated development, the RO should readjudicate the issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied in any respect, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


